EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew R. Frontz on Reg. No. 65,198 on August 31, 2021.

The application has been amended as follows: 
In claim

1. (Currently Amended) A computer-implemented method comprising: 
transmitting an ultrasonic token encoded with a current time and a location of a conference room device, wherein the ultrasonic token is a sound wave; 
receiving from a user device, a response to the ultrasonic token including at least a user identifier; 
in response to receiving the response within a threshold time, determining the conference room device is within range of the user device at the current time; 
accessing a scheduling service to identify a conference meeting associated with the user device that is within [[a]] the threshold time difference of the current time; 
transmitting a request to the user device to prompt the user to start the conference meeting;
receiving a confirmation response from the user; and 
starting the conference meeting based on the confirmation response.

13. (Currently Amended) A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 
transmit an ultrasonic token encoded with a current time and a location of a conference room device, wherein the ultrasonic token is a sound wave; 
receive from a user device, a response to the ultrasonic token including at least a user identifier; 
in response to receiving the response within a threshold time, determine the conference room device is within range of the user device at the current time; 
access a scheduling service to identify a conference meeting associated with the user device that is within [[a]] the threshold time difference of the current time; 
transmit a request to the user device to prompt the user to start the conference meeting;
receive a confirmation response from the user; and 
start the conference meeting based on the confirmation response.

16. (Currently Amended) A system comprising: a processor; and a non-transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
transmitting an ultrasonic token encoded with a current time and a location of a conference room device, wherein the ultrasonic token is a sound wave; 
receiving from a user device, a response to the ultrasonic token including at least a user identifier; 
in response to receive the response within a threshold time, determining the conference 
accessing a scheduling service to identify a conference meeting associated with the user device that is within [[a]] the threshold time difference of the current time; 
transmitting a request to the user device to prompt the user to start the conference meeting; receiving a confirmation response from the user; and 
starting the conference meeting based on the confirmation response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 31, 2021